Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered April 10, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*592As we held in the case of the defendant’s brother (see, People v Kolb, 118 AD2d 590), the statements made by the victim shortly before his demise come within the dying declaration exception to the hearsay rule (see generally, People v Nieves, 108 AD2d 165; People v Coniglio, 79 Misc 2d 808; cf. People v Acomb, 87 AD2d 1, lv dismissed 56 NY2d 1034). The defendant’s remaining contentions have been reviewed to the extent that they were preserved for review as a matter of law, and are without merit. The sentence imposed was appropriate under the circumstances of this case. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.